Citation Nr: 0028404	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-12 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty from September 1961 to 
August 1963.  

This appeal comes to the Board of Veterans Appeals (Board) 
from a December 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at San Juan, 
Puerto Rico.  


REMAND

This case is not ready for appellate review.  Additional 
evidence was associated with the record following the 
issuance of a supplemental statement of the case in May 2000, 
most of which is duplicative in nature but also include VA 
inpatient health records dated in November 1995 and a 
statement dated in May 1997 from a VA social worker.  This 
evidence was received by the Board in August 2000 and 
September 2000, within 90 days after transfer of the file to 
the Board by the RO, but the veteran did not waive initial 
review of this evidence by the RO under 38 C.F.R. § 20.1304 
(1999).  As noted, some of these records are "new" in the 
sense that they have not been previously considered by the 
RO, and they are clearly relevant to the adjudication of this 
case.  Consequently, the Board is required to remand this 
case to the RO for review and preparation of a supplemental 
statement of the case.  38 C.F.R. §§ 19.31, 19.37(a) (1999).

Additional development of the evidentiary record also is in 
order because the veteran's application for benefits is 
incomplete and because VA is on notice of the existence of 
government records relevant to the issue under consideration.  
See 38 U.S.C.A. § 5103(a) (West 1991); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (per curiam) (records in 
constructive possession of VA).  The record reflects that the 
veteran was awarded disability benefits with the Social 
Security Administration (SSA), and there are some records in 
the file to corroborate this fact.  However, only a few 
copies of these records were submitted by the veteran.  
Records from that agency must be obtained directly by the RO.  
Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. §§ 5103(a), 
7104(a) (West 1991 & Supp. 2000); see also Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in completing his application for benefits 
pertains to relevant evidence which may exist or could be 
obtained).  The section 5103(a) assistance obligation is 
particularly applicable to records which are known to be in 
the possession of the Federal Government, such as SSA 
records.  See Counts v. Brown, 6 Vet. App. 473 (1994); see 
also Martin v. Brown, 4 Vet. App. 136, 140 (1993).

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency which pertain to a claim 
filed by the veteran for disability 
benefits.  The RO should obtain copies of 
award letters/notices, 
administrative/appellate decisions, 
hearing transcripts, if applicable, and 
all medical records relied upon 
concerning claims/appeals filed by the 
veteran for SSA benefits.  The RO should 
proceed with all reasonable follow-up 
referrals that may be indicated by the 
inquiry.  All attempts to obtain records, 
which are ultimately unsuccessful, should 
be documented in the claims folder.

2.  Upon completion of the above, the RO 
should readjudicate the issue presently 
certified for appeal to the Board, as 
listed on the title page, with 
consideration given to all of the 
evidence of record, as alluded to above.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran should 
be furnished a supplemental statement of 
the case and provided the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.
The veteran is free to submit additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


